DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 3-5, 9, 10, 18, and 20 of U.S. Application 16/709,809 filed on July 08, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 3, 9, 18, and 20 have been entered.
Claims 1, 2, 6-8, 11-17, and 19 have been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/08/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 3-5, 9, 10, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest an integrated circuit (IC), comprising: wherein the ADC is further configured to: receive the one or more first analog signals and the second analog signal from the MUX; and generate the N-bit digital output code based, at least in part, on two or more selected from a group consisting of: the one or more first analog signals;  4300-0642US22TI-90170 the second analog signal; and the Vref in combination with the other limitations of the claim. 

Claims 4 and 5 are also objected to as they depend on claim 3. 










Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest an integrated circuit (IC), comprising: wherein the ADC is further configured to: receive the one or more first analog signals and the second analog signal from the MUX; and generate the N-bit digital output code based, at least in part, on two or more selected from a group consisting of: the one or more first analog signals; the second analog signal; and the Vref in combination with the other limitations of the claim. 

Claim 10 is also objected to as it depends on claim 9. 

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest an integrated circuit (IC), comprising wherein the ADC is further configured to: receive the one or more first analog signals and the second analog signal from the MUX; and generate the N-bit digital output code based, at least in part, on two or more selected from a group consisting of: the one or more first analog signals; the second analog signal; and the Vref in combination with the other limitations of the claim. 


Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest an integrated circuit (IC), comprising a voltage scaling mechanism coupled to the electrical coupling mechanism and the MUX, the voltage scaling mechanism configured to: determine that the second analog signal that is representative of the AVDD is greater than a predetermined range of voltages that can be applied to the IC; and 4300-0642US26TI-90170 scale the second analog signal, wherein the scaled second analog signal is received by the MUX in combination with the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868